DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election of Group I, claims 26-43, in the reply filed on 05/21/21, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Examiner-initiated Interview
3. During a telephone conversation on 06/23/21, Applicant also elected species: Legionella pneumophila in response the species election made in the Requirement for Restriction/Election filed 04/19/21; see attached Interview Summary.

Claim Status
4.  Claims 26-53 are pending. Claims 1-25 are cancelled.  Claims 29-32 and 44-53 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/21/21. Claims 26-28 and 33-43 are under examination.

Information Disclosure Statement
5.  The information disclosure statement (IDS) submitted on 06/11/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.  Claims 26-28 and 33-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 26 is indefinite because it is unclear what positively recited steps are encompassed by the body of the claim.  For example, is the limitation “... by using of a biochemical reaction...and a colorimetric reagent...” a required step or merely part of the preamble, since this text is found prior to the transitional phrase of “comprising” (see line 5). If the latter (interpretation as written), then the positively recited steps are only (a) measuring spectrometric properties and (b) using the measured properties on performing the assay.  However, step (b) then becomes circular because the claim and quantitative assay...” is not met by the steps in the body of the claim because the body of the claim does not provide a quantitative assay per se.  Further, the phrase “... a colorimetric reagent which is influenced by the metabolic reaction...” is a relative phrase which renders the claim indefinite.  The phrase “influenced by" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e. what degree of influence does this limitation include and/or exclude?).  Accordingly, clarification is required to remove ambiguity of scope. The Office recommends setting forth each of the positively recited steps via indentation; see MPEP 608.01(i). 
Claim 28 recites “...the biochemical reaction for the assay of the bacteria of the bacterial genus Legionella, of the bacterium Legionella pneumophila...” However, a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired; See MPEP § 2173.05(c). In the present instance, claim 28 recites both the broad recitation “of the bacterial genus Legionella” (i.e. includes all species of the genus), and the claim also recites “of the bacterium Legionella pneumophila” (i.e. encompasses only the single species), which is the narrower statement of the limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not 
Claim 34 is indefinite because of the use of parentheses.  Although parenthesis may be appropriate when defining an abbreviation or acronym, the inclusion of parentheses for phrases (e.g. see line 4), raises uncertainty as to whether the feature in the parentheses is optional or always present.  The Office suggests the use of commas or semicolons. Further, without corresponding punctuation, it is also unclear if the mPMS is only required with WST-1, or both TTC and WST-1 (i.e. see placement of “or” without commas or semicolons). Thus, clarification is required to ascertain the metes and bounds of this claim.  
Claim 35 recites “...in which an optical extinction which can be associated with an aquatic system...” which is a relative phrase which renders the claim indefinite.  The phrase “can be associated with" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e. what degree of association does this limitation include and/or exclude?).  Further, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrases “an absolute extinction value” and/or “an extinction function which varies with time” in claim 35 are not commonly used in optical spectrophotometry and thus, the phrases are indefinite because the specification does not clearly redefine these terms/limitations. Thus, clarification is required to ascertain the metes and bounds of this claim.  
Claim 41 is unclear based the limitation “...at least one of prior to and while...” does not make sense without additional words, removing words, and/or punctuation. Thus, clarification is required to ascertain the metes and bounds of this claim.  
Additional dependent claims do not clarify the issues identified above.

Claim Rejections - 35 USC § 112
8.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.  Claims 28 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 27 requires the bacteria to be one of Legionella pneumophila, Pseudomonas aeruginosa, Escherichia coli, or Enterobacter aerogenes. However, claim 28, subsequently recites “...of the bacterial genus Legionella...” which improperly 
	Claim 38 recites “...are measured after a reaction period for the biochemical reaction of 20 hours to 50 hours”; however, claim 39 subsequently recites “... wherein the measurement occurs after 24 hours” which improperly broadens claim 38 to encompass options longer than 50 hours, for example, 72 hours would necessarily meet the open ended limitation of claim 39, but not the range recited by claim 38. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
10.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


11.  Claims 26-28 and 33-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Instant claims are drawn to method(s) for the qualitative and quantitative assay of biofilm-forming bacteria of at least one bacterial genus contained in an aquatic system by using of a biochemical reaction of the bacteria with at least one substance which 
MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  
Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification describes tetrazolium-based assays for the qualitative detection (i.e. presence/absence) of one or more of Legionella pneumophila, Escherichia coli, Pseudomonas aeruginosa, and/or Enterobacter aerogenes, each metabolizing corresponding, specific amino acids of -ketobutyric acid, L-serine, L-threonine, pyruvic acid methyl ester (L. pneumophila); D-mannitol, L-phenylalanine, -D-glucose, glucose 1-phosphate (E. coli); L-arginine, L-asparagine, itaconic acid, putrescine (P. aeruginosa); and D-glutamic acid, D-cellobiose, S-methyl-D-glucoside, D-mannitol (E. aerogenes).  However, the specification does not adequately describe a nexus between the results obtained for the four species of Gram-negative bacteria and the breadth and variety encompassed by the generically claimed “biofilm-forming bacteria” and “at least one bacterial genus contained in an aquatic system”. The specification does not adequately describe a nexus between the results obtained for metabolism of the specific, corresponding amino acids and the breadth and variety encompassed by the generically claimed “biochemical reaction of the bacteria” and “a bacterium-specific metabolic reaction”.  The specification does not adequately describe have not yet been identified.  Accordingly, it is the Office’s position that even one of skill in the art would not accept the disclosure of a tetrazolium salt based, qualitative, assay in a microtiter plate, comprising detecting the presence or absence of four Gram negative bacteria, based on metabolism of specific amino acid substrates, as a sufficient number and/or variety of “representative species” for all of the options and combinations of options encompassed by the broad and variable generic claims regarding any and all method(s) for qualitative and quantitative assays of all biofilm-forming bacteria contained in any aquatic system by using of any biochemical reaction of the bacteria and any colorimetric reagent comprising measuring any/all spectrometric properties.  Therefore, it is the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus.
Escherichia coli and Staphylococcus aureus by flow cytometry and transmission electron microscopy; Appl Environ Microbiol 82: 1828-1837).  For example, Nielsen teaches Tween-80 (i.e. polysorbate 80) affected different species of bacteria in different ways, for example, addition of 0.1% Tween-80 increased growth rates and total biofilm biomass for Staphylococcus aureus, but had no impact on cultures of Listeria monocytogenes, and reduced growth rates of Pseudomonas fluorescens, and reduced biofilm formation for both P. fluorescens and L. monocytogenes (see abstract and Figure 1). Nielsen teaches the presence of Tween-80 can have either positive or negative effects depending on the species (e.g. see page 5, right column; and Figures 2 and 3). Nielsen teaches the concentration of Tween-80 is critical because below a threshold may be beneficial whereas above a threshold may be detrimental (e.g. page 7). Nielsen teaches the permeabilizing properties of Tween-80 depend on a variety of factors including the specific lipid composition of the membrane, the presence of membrane proteins, the properties of the peptidoglycan layer and/or surrounding extracellular polymeric substances, thereby causing the effects to be species dependent (e.g. page 7).  Similarly, Li teaches species-specific effects of ultrasound treatments in bacterial cells including Escherichia coli and Staphylococcus aureus (e.g. see abstract and Figures 1 and 2). Li teaches ultrasound treatments cause cell death by compromising membrane integrity, inactivating intracellular esterases, and inhibiting metabolic performance with different mechanisms of cellular damage for different bacterial species (e.g. see abstract, Table 1, and page 1831 bridging section). Thus, the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, provides evidence which indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed. Therefore, the state of the art does not provide adequate written description support for which options and which combinations would predictably retain their functional activities. Accordingly, the only way to determine if a particular combination works is empirical testing because of the insufficient description of positively recited steps to achieve, for example, chemical and/or hydromechanical modifications as claimed.  
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).  Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not 

Claim Rejections - 35 USC § 112
12.  Claims 26-28 and 33-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for qualitative assays comprising the use of tetrazolium salts and spectrometric measuring of biofilm-forming, Gram-negative bacteria, including Legionella pneumophila, metabolizing specific amino acids; the specification does not reasonably provide enablement for all assays for all biofilm-forming bacteria comprising measure all metabolic reactions using all colorimetric reagents with all chemical and hydromechanical modifications, as broadly as is claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention is assays for biofilm-
Breadth of the claims: The broadest reasonable interpretation of the claims covers numerous, diverse, and distinct method(s) for both qualitative and quantitative assays for all biofilm-forming bacteria from all aquatic systems comprising initiating any metabolic reaction, detectable by any colorimetric reagent, and measuring any or all spectrometric properties by all known means; further comprising introducing any and all chemical and/or hydromechanical modifications including exposure to all chemical agents and/or all ultrasonic waves.  However, without sufficient guidance on which positively recited elements and/or steps are necessary to meet the goal of the preamble (e.g. which metabolic reactions, for which bacteria, using which colorimetric agents, with or without which chemical and hydromechanical modifications to achieve quantitative results?) undue experimentation would be require to determine which of the options, in which combinations, actually work. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must 
Amount of direction provided by Inventor and Existence of Working Examples: The specification discloses tetrazolium-based assays for the qualtitative detection of Legionella pneumophila, Escherichia coli, Pseudomonas aeruginosa, and/or Enterobacter aerogenes, metabolizing specific amino acids of -ketobutyric acid, L-serine, L-threonine, pyruvic acid methyl ester (L. pneumophila); D-mannitol, L-phenylalanine, -D-glucose, glucose 1-phosphate (E. coli); L-arginine, L-asparagine, itaconic acid, putrescine (P. aeruginosa); and D-glutamic acid, D-cellobiose, S-methyl-D-glucoside, D-mannitol (E. aerogenes).  However, the specification does not sufficiently disclose a nexus between the results obtained for the four species of Gram-negative bacteria and the breadth and variety encompassed by the generically claimed “biofilm-forming bacteria” and “at least one bacterial genus contained in an aquatic system”. The specification does not sufficiently disclose a nexus between the results obtained for metabolism of the specific, corresponding amino acids and the breadth and variety encompassed by the generically claimed “biochemical reaction of the bacteria” and “a bacterium-specific metabolic reaction”.  The specification does not sufficiently disclose a nexus between the use of tetrazolium salts and the breadth and variety encompassed by the generically claimed “colorimetric reagents”. The specification does not sufficiently disclose absolute extinction vales or extinction functions which vary with time. The specification does disclose qualitative assays (e.g. see presence/absence in 
State of the Prior Art and Level of Predictability in the Art: With regards to the state of the art, using chemical and/or hydromechanical modifications to change permeability of cell walls of bacteria was recognized as (1) species-specific, and thus unpredictable (i.e. not extrapolated to other conditions and/or species); and/or (2) used to kill cells and/or inhibit metabolism, as evidence by, for example, Nielsen et al. 2016 (Effects of Tween 80 on Growth and Biofilm Formation in Laboratory Media; Frontiers in Microbiology 7(1878): 1-10) and Li et al. 2015 (Evaluation of ultrasound-induced damage to Escherichia coli and Staphylococcus aureus by flow cytometry and transmission electron microscopy; Appl Environ Microbiol 82: 1828-1837). For example, Staphylococcus aureus, but had no impact on cultures of Listeria monocytogenes, and reduced growth rates of Pseudomonas fluorescens, and reduced biofilm formation for both P. fluorescens and L. monocytogenes (see abstract and Figure 1). Nielsen teaches the presence of Tween-80 can have either positive or negative effects depending on the species (e.g. see page 5, right column; and Figures 2 and 3). Nielsen teaches the concentration of Tween-80 is critical because below a threshold may be beneficial whereas above a threshold may be detrimental (e.g. page 7). Nielsen teaches the permeabilizing properties of Tween-80 depend on a variety of factors including the specific lipid composition of the membrane, the presence of membrane proteins, the properties of the peptidoglycan layer and/or surrounding extracellular polymeric substances, thereby causing the effects to be species dependent (e.g. page 7).  Similarly, Li teaches species-specific effects of ultrasound treatments in bacterial cells including Escherichia coli and Staphylococcus aureus (e.g. see abstract and Figures 1 and 2). Li teaches ultrasound treatments cause cell death by compromising membrane integrity, inactivating intracellular esterases, and inhibiting metabolic performance with different mechanisms of cellular damage for different bacterial species (e.g. see abstract, Table 1, and page 1831 bridging section).  Consequently, the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, the evidence indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed.  However, based on the 
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD level); however, even one of skill in the art could not predictably extrapolate the teachings in the specification, limited to a tetrazolium salt based, qualitative, assay performed in a microtiter plate, comprising detecting the presence or absence of four Gram negative bacteria, based on metabolism of specific amino acid substrates, to all of the other, unrelated options and combinations of options for any and all method(s) for qualitative and quantitative assays of all biofilm-forming bacteria contained in any aquatic system by using of any biochemical reaction of the bacteria and any colorimetric reagent comprising measuring any/all spectrometric properties, as broadly as is claimed.  The skilled artisan simply cannot envision the steps and elements required, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used to determine the success of such combinations, after the fact. Therefore, even one of skill in the art, given its unpredictability, would have to engage in undue experimentation to determine which combinations retain the necessary functional properties and thereby carry out the full scope of the invention as claimed. 
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work; see MPEP 2164.03. One of skill in the art would neither expect nor predict the appropriate functioning of the numerous combinations. Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). Therefore the scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.
Therefore, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the full scope of the invention, with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively make and/or use the full scope of the claimed invention.  Thus, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph or 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 102
13.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.  Claims 26-28, 33, 36-39, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fliersmans et al. 1981 (Measure of Legionella pneumophila activity in situ; Current Microbiology 6:89-94). 
	Fliersmans teaches methods for measuring Legionella pneumophilia in liquid cultures (i.e. an aquatic system) comprising culturing cells in modified buffered yeast extract broth (i.e. contains naturally occurring amino acids L-serine and L-threonine) followed by time course sampling for the uptake (i.e. a bacterium-specific metabolic reaction) of tetrazolium dye (i.e. a colorimetric regent; and a redox indicator) at 37ºC for up to 30 hours, followed by exposure to phosphate-buffered saline, heat-fixed, stained (i.e. a chemical modification) and observed simultaneously with epifluorescence and transmitted bright filed microscopy (i.e. qualitative; and measuring spectrometric 
	Therefore, Fliersmans anticipates the invention as claimed.

Claim Rejections - 35 USC § 102
16.  Claims are 26-28 and 33-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebran et al. 1994 (A rapid colorimetric assay for evaluating Legionella pneumophila growth in macrophages in vitro; Journal of Clinical Microbiology 32(1): 127-130).  
	Gebran teach methods for quantifying Legionella pneumophila in macrophage cultures (i.e. an aquatic system) based on cleavage of yellow tetrazolium salt (MTT; a colorimetric reagent; also a redox indicator) by the mitochondrial activity of viable cells (i.e. a bacterium-specific metabolic reaction) comprising culturing Legionella cells in growth media comprising yeast extract (i.e. contains naturally occurring amino acids L-serine and L-threonine), followed by inoculating into 96-well culture plates (i.e. a L. pneumophila is also able to cleave other tetrazolium dyes including 2-(4-iodophenyl-3-(4-nitrophenyl)-5-phenyltetrazoium chloride (e.g. page 129, right column; meeting limitations found in instant claim 34). Gebran teach formazan production yielded a broad absorption band between 590 and 690 nm with a maximum at 650nm and that deciding which dilution to use for comparison of MTT OD readings should be based upon that last dilution still showing detectable color since the growth rate decreases as cell density approaches the stationary phase but also teach that limiting diluting the sample in broth and extending the incubation period to 96 hours is another way to calculate the initial concentration of L. pneumophila in a sample (e.g. page 129, right column; meeting BRI of claim 35). 
	Therefore Gebran anticipate the invention as claimed. 

Conclusion
17. No claims are allowed.

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is 

19.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645             
                                                                                                                                                                                           June 28, 2021